fails to allege or demonstrate any prejudice resulting from the untimely
                    filing and we conclude that no relief is warranted. Accordingly, we
                                ORDER the judgment of                  FIRMED.'




                                                       Gibbons


                                                                       4) 3        , J
                                                       Douglas




                    cc: Hon. Michael Montero, District Judge
                         Humboldt County Public Defender
                         Attorney General/Carson City
                         Humboldt County District Attorney
                         Humboldt County Clerk




                          'Although we filed Dehart's fast track statement, it fails to comply
                    with the Nevada Rules of Appellate Procedure because it is not double-
                    spaced. See NRAP 3C(h)(1); NRAP 32(a)(4). We caution counsel, Matt
                    Stermitz, that future failure to comply with the Nevada Rules of Appellate
                    Procedure may result in the imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A


            WA, •               MIKEE!MINI